t c memo united_states tax_court commissioner of internal revenue respondent b suri petitioner v docket no filed date b suri pro_se gerard mackey for respondent memorandum opinion cohen judge respondent determined a deficiency of dollar_figure in petitioner’s federal income taxes for and additions to tax under sec_6651 sec_6651 and sec_6654 after concessions respondent now asserts that petitioner has a deficiency in income_tax for of dollar_figure and is liable for an addition_to_tax under sec_6651 of dollar_figure respondent concedes that petitioner is not liable for the addition_to_tax under sec_6651 or under sec_6654 the issues for decision are whether petitioner is entitled to a deduction under sec_166 for a bad_debt_loss in whether petitioner is entitled to an interest_expense_deduction under sec_163 whether petitioner is liable for the addition_to_tax for failure_to_file under sec_6651 and whether a penalty should be awarded to the united_states under sec_6673 by reason of petitioner’s failure to exhaust his administrative remedies unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure background some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference correspondence and communications between the parties are set forth in respondent’s motion to compel production of documents and motion under sec_6673 petitioner resided in new york new york at the time that he filed his petition petitioner was not in a trade_or_business during but received income as a result of investments in petitioner received dollar_figure in long-term_capital_gains incurred dollar_figure in short-term_capital_losses and received dollar_figure in ordinary dividends petitioner incurred and paid dollar_figure in investment_interest expenses in petitioner’s income_tax return was due pursuant to an extension on date petitioner did not file his income_tax return by date or at any time prior to date as set forth below the notice_of_deficiency in this case was sent on date the notice was based on total income reported to the internal_revenue_service irs by financial institutions with which petitioner did business on date petitioner filed his petition in which he claimed that there was no tax due for on date respondent’s appeals officer wrote to petitioner asking petitioner to set up a conference for possible settlement of this case petitioner did not respond to the letter on date the appeals officer again wrote to petitioner asking that petitioner call appeals or send the appeals officer information that supported petitioner’s case on date this case was set for trial at the trial session of the court in new york new york beginning on date attached to the notice of trial was the court’s standing pre-trial order that provided among other things you are expected to begin discussions as soon as practicable for purposes of settlement and or preparation of a stipulation of facts valuation cases and reasonable_compensation cases are generally susceptible of settlement and the court expects the parties to negotiate in good_faith with this objective in mind all minor issues should be settled so that the court can focus on the issue s needing a court decision ordered that all facts shall be stipulated to the maximum extent possible all documentary and written evidence shall be marked and stipulated in accordance with rule b unless the evidence is to be used to impeach the credibility of a witness objections may be preserved in the stipulation if a complete stipulation of facts is not ready for submission at trial and if the court determines that this is the result of either party’s failure to fully cooperate in the preparation thereof the court may order sanctions against the uncooperative party any documents or materials which a party expects to utilize in the event of trial except for impeachment but which are not stipulated shall be identified in writing and exchanged by the parties at least days before the first day of the trial session the court may refuse to receive in evidence any document or material not so stipulated or exchanged unless otherwise agreed by the parties or allowed by the court for good cause shown on date petitioner and the appeals officer assigned to the case discussed petitioner’s tax_liability petitioner indicated that he would provide information to the appeals officer to support his contention that he did not owe any_tax on date pursuant to 61_tc_691 respondent’s counsel invited petitioner to a conference on date at respondent’s office and informally requested that petitioner produce certain documents on date the appeals officer again wrote to petitioner to say that he had not received the information he requested the appeals officer gave petitioner another days to supply the information petitioner failed to respond to the appeals officer’s letter of date petitioner failed to attend the proposed branerton_conference scheduled by respondent’s counsel for date failed to furnish respondent with the documents requested and failed to contact respondent for the purpose of rescheduling the conference on date pursuant to rule respondent served on petitioner respondent’s request for production of documents none of the requested documents were provided to respondent in response to this request on date respondent filed a motion to compel petitioner to produce the requested documents on date the court granted respondent’s motion to compel the production of documents and ordered petitioner to produce those documents by date to the extent that respondent’s motion requested sanctions if petitioner failed to comply with the court’s order the motion was set for hearing on date petitioner did not produce the documents by date as ordered by the court or at any time prior to the trial date on date respondent’s counsel sent to petitioner a proposed stipulation of facts and a letter requesting that petitioner either sign the stipulation or call respondent’s counsel immediately to discuss his concerns petitioner did not respond to this letter on date respondent’s counsel called petitioner and left a message asking that petitioner telephone to discuss the stipulation of facts on date petitioner left respondent’s counsel a message to the effect that he would not sign the stipulation because he did not agree with it on date respondent’s counsel left petitioner a message asking that petitioner meet pincite a m on date to prepare a stipulation of facts that petitioner would be willing to sign on date petitioner telephoned respondent in the afternoon and left a message that he was unable to meet that morning because he had just received respondent’s message requesting the meeting on sunday date petitioner submitted to respondent a form_1040 u s individual_income_tax_return for in addition to claiming basis in the stock that he had sold and that had been determined in the notice_of_deficiency to result in capital_gains petitioner claimed bad_debt losses of dollar_figure when the case was called for trial on date petitioner presented for the first time various documents that had been requested by respondent and ordered produced by the court’s order of date he did not present any canceled checks supporting the alleged bad_debt losses he presented purported third-party promissory notes dated date and date referring to payment on date for any and all loans or moneys received during without any specific amounts mentioned respondent had no opportunity to contact the alleged obligors on the notes the court granted respondent’s motion for sanctions and ordered that petitioner would not be allowed to introduce into evidence documents that had not been timely produced in accordance with the standing pre-trial order or the order granting respondent’s motion to compel production the case was recalled for trial on date at which time the parties filed a stipulation of facts resolving all issues other than those set forth above after several delays on date petitioner filed an answering brief to which he attached copies of canceled checks dated in that purportedly support the bad_debt expense claimed bad_debt expense discussion in order to be eligible for a bad_debt deduction for debts that became worthless petitioner must prove that a bona_fide debt existed and that the debt became worthless in the year in which he claimed the deduction sec_166 sec_1_166-5 income_tax regs the thrust of petitioner’s testimony is that he made loans to virtual strangers over the course of through date pursuant to promissory notes that did not specify any amounts due in order to earn favorable interest petitioner testified as follows in ‘97 and ‘98 and ‘99 i was actively involved in it and when i found the market was going down i started liquidating and fortunately i had the opportunity to meet this group and i thought that rather than putting my money in the bank making two percent or three percent i had an opportunity that they would give me six percent and i could therefore secure the fund for myself then later on if something panned out where they went ipo or something else i might be able to have some opportunity there so i asked them to provide me a promissory note which they did for ‘99 on the basis that i would provide them the funds as they needed it and as i had the available when i had already cashed some of my stocks petitioner then claims that in early he concluded that the alleged loans were worthless whether a bona_fide debtor-creditor relationship exists is a question of fact to be determined upon consideration of all of the facts and circumstances 54_tc_905 among the factors that are commonly considered in deciding whether there was a reasonable expectation belief and intention of repayment are whether a note or other evidence_of_indebtedness exists 18_tc_780 affd 205_f2d_353 2d cir whether interest is charged id whether there is a fixed schedule for repayments id whether any security or collateral is requested 318_f2d_611 9th cir whether a demand for repayment has been made 23_fsupp_130 whether any repayments have been made estate of ames v commissioner a memorandum opinion of this court dated date and whether the borrower was solvent at the time of the loan 318_f2d_695 4th cir affg tcmemo_1962_194 for reasons set forth above the belatedly tendered notes were not reliable and were not received in evidence there was no evidence offered with respect to the other factors respondent argues and we agree that it appears from petitioner’s testimony that the funds advanced as claimed by petitioner were investments not bona_fide loans there was no apparent investigation or evidence of the financial solvency of the alleged borrowers or evidence that they intended to repay petitioner for the advances in addition petitioner presented no objective evidence that the advances became worthless by the end of it is improbable that he would have continued to lend money through date and that the advances simultaneously became worthless petitioner did not disclose to respondent or present any information concerning the purported loans until the day of trial thus precluding any reasonable investigation of events that occurred years earlier petitioner’s testimony at trial was vague and conclusory and he attempted to add additional details only in his answering brief after respondent pointed out the defects in his case although he claimed at trial that he had no money to employ counsel or a collection agency to pursue collection he asserted in his posttrial brief that he had employed counsel and a collection agency there is no evidence or even suggestion as to the dates on which collection efforts were pursued the statements contained in petitioner’s answering brief of course cannot be considered as evidence rule b his inconsistent assertions are however an indication of the unreliability of his testimony at trial in any event none of the belated submissions would cure the gaps in petitioner’s evidence with respect to the bona fides of the alleged loans the capacity and intent of the alleged debtors or the worthlessness of the alleged debts during the same year in which they were allegedly created petitioner’s claims are improbable and we cannot accept them 440_f2d_688 9th cir affg tcmemo_1969_159 investment_interest expense sec_163 allows a deduction for interest_paid during the taxable_year sec_163 however limits the amount of the investment_interest that is deductible by individual taxpayers to net_investment_income petitioner had net_investment_income of dollar_figure in under sec_163 a taxpayer may elect to increase net_investment_income by net_capital_gain from property_held_for_investment the election however must be made on or before the due_date including extensions of the tax_return for the year in which the net_capital_gain is recognized sec_1_163_d_-1 income_tax regs because petitioner did not file a timely return he is not entitled to the election petitioner has offered no evidence or argument with respect to respondent’s disallowance of his claimed investment_interest expense respondent’s determination in this regard is sustained sec_6651 petitioner contends that he was not required to file a tax_return for because no tax was due the stipulated amounts of income that he received during that year however far exceed the threshold requirements for individuals to file returns respondent has carried the burden of production imposed by sec_7491 see 116_tc_438 in order to avoid the penalty under sec_6651 petitioner must establish reasonable_cause for his failure_to_file his purported belief clearly mistaken is not reasonable_cause there is no indication that petitioner sought competent professional advice with respect to his tax_return even if he had his delinquency would not necessarily be excused see eg 469_us_241 see also adams v commissioner tcmemo_1982_223 affd without published opinion 732_f2d_159 7th cir petitioner did not have reasonable_cause for his failure_to_file his return on a timely basis and he is liable for the addition_to_tax under sec_6651 failure_to_exhaust_administrative_remedies sec_6673 provides for a penalty in an amount not in excess of dollar_figure whenever it appears to the tax_court that proceedings before it have been instituted or maintained by the taxpayer primarily for delay or the taxpayer unreasonably failed to pursue available administrative remedies an award under this section may be appropriate if a taxpayer fails to comply with respondent’s request for records made prior to trial when had he produced those records when requested there would have been fewer disputed issues at the commencement of trial see edwards v commissioner tcmemo_2002_169 and edwards v commissioner tcmemo_2003_149 dollar_figure penalty imposed where the taxpayer took frivolous and groundless positions and unreasonably failed to pursue available administrative remedies a sanction is also appropriate under sec_6673 where a taxpayer’s procrastination has increased the cost of litigation see griest v commissioner tcmemo_1995_165 dollar_figure penalty awarded where a case was settled at the time of trial after the taxpayer substantiated his basis to reduce sales proceeds determined to be income the record in this case establishes repeated failures of petitioner to meet with the irs or respondent’s counsel and to provide the information that ultimately led to the stipulation and settlement of various items of income in this case there was no stipulation with respect to the claimed bad_debt expenses because petitioner did not raise them prior to trial tendered purported notes only the day of trial and tendered copies of canceled checks months after trial as an attachment to his answering brief petitioner’s failure to produce the documentary materials was a violation of the court’s standing pre-trial order and the specific order of date granting respondent’s motion to compel production of documents petitioner’s only explanation is that he was busy and that he did the same thing in relation to a prior case that was settled with a determination that he owed no additional taxes for and petitioner’s violation of the court’s orders and rules on a prior occasion however is not an excuse for his repeating that conduct the record supports the inference that petitioner maintained this action primarily for delay in any event the record is clear that he unreasonably failed to pursue available administrative remedies the facts of this case are indistinguishable from those in griest v commissioner supra our decision will require petitioner to pay to the united_states a penalty of dollar_figure to reflect the concessions by respondent and the foregoing an appropriate order and decision will be entered under rule
